DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claims 1, 3-5 7-9, 11, 13-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 5, recites the limitation”… receiving, by a first terminal, uplink reference signal configuration information from a base station..” thus claim 5 is directed to method/steps performed on the first terminal,  claim 5 further recites “…to enable the base station to send downlink reference signal configuration information to a second terminal, wherein the downlink reference signal configuration information comprises configuration information of a to-be-measured CSI-RS, and wherein the to-be- measured CSI-RS includes both a CSI-RS sent by the first terminal to the base station and a CSI-RS sent by the base station to the second terminal” claim 5 lines 10-14.  It is unclear how a terminal that is configured to receive configuration information enables a base station to send downlink reference signals as claimed in claim 5 lines 10-14. 
Claim 15 contain a similar issue as discussed for claim 5 above, thus, claim 15 is rejected for the same reasons as set forth above for claim 5.
Claims 7 and 17 are rejected as being dependent of rejected claim(s).

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-9, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al(US 2014/0064203 A1) in view of Lu et al(US 2014/0315541 A1).

Regarding claims 1 and 11, Seo ‘203 teaches, a reference signal transmission apparatus, wherein the apparatus is used for a base station( see para 202, 292 and Figs. 12, 16,  bases station (eNB)), and the apparatus comprises: a transmitter( Fig. 16, TX module), configured to send uplink reference signal configuration information to a first terminal( para 129-131, the eNB transmitting sounding reference signal (SRS) configuration information  to  UE1) ; 
a receiver, configured to receive an uplink reference signal from the first terminal based on the uplink reference signal configuration information( see para 129-131 and Fig. 12, the eNB performing channel quality performance based on uplink SRS transmission  from UE), 
 wherein the transmitter is further configured to send downlink reference signal configuration information to a second terminal( para 266-268 and Fig. 13, the eNB configuring resources for UE2 to receive  SRS from  UE1) , wherein the uplink reference signal configuration information comprises configuration information of a sounding reference signal (SRS) ( para 266-268 and 
Seo ‘203 does not explicitly teach, wherein the to-be-measured CSI-RS includes both a CSI-RS sent by the first terminal to the base station and a CSI-RS sent by the base station to the second terminal.
Lu ‘541 teaches, wherein the to-be-measured CSI-RS includes both a CSI-RS sent by the first terminal to the base station and a CSI-RS sent by the base station to the second terminal( see para 49, 52-53 and Fig. 4, the eNB transmitting configuration information that includes  first  pattern  for measuring CSI-RS transmitted from D2D 12 (first terminal ) and second pattern for measuring  CSI-RS transmitted from eNB).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo ‘203 by incorporating the method/apparatus of measuring/transmitting  CSR-RS as taught by Lu ‘541, since such modification would enable to know characteristics and parameters of channels between two communicating D2D user equipment and channels between the base station and the cellular user 

Regarding claims 3, 7,  13 and 17, the combination of Seo ‘203 and Lu ‘541 teaches, wherein the configuration information of the CSI-RS  comprises at least one of the following: Page 2 of 12resource information used to carry the CSI-RS ; an initialization parameter of the CSI-RS ; a transmit power information of the CSI-RS ; and a configuration parameter used to generate the CSI-RS( see Seo ‘203, para 273-275 , eNB transmitting   resources information (configuration information) to be used for  receiving CSI-RS transmission).
Regarding claims 4 and 14, the combination of Seo ‘203 and Lu ‘541 teaches, wherein the configuration information of the SRS  comprises at least one of the following: resource information used to carry the SRS ; an initialization parameter of the SRS ; a transmit power information of the SRS ; and a configuration parameter used to generate the SRS ( see Seo ‘203, para 266-268 and Fig. 13, the eNB configuring resources for UE2 to receive  SRS from  UE1).

 Regarding claims 5 and 15, Seo ‘203 teaches, a reference signal transmission apparatus, wherein the apparatus is used for a first terminal( para 203, 279-280 and Figs. 12, 16, UE1) , and the apparatus comprises: a receiver, configured to receive uplink reference signal configuration information from a base station( para 203, 279-280 and Figs. 12, 13, 16, UE1 receiving configuration information from eNB), wherein the uplink reference signal configuration information comprises configuration information of a  sounding reference signal (SRS) (para 129-131, UE1 receiving configuration information for sounding reference signal (SRS) from the eNB ) and configuration information of a  channel state information reference 
 and a transmitter, configured to send the SRS  and the CSI-RS  to the base station based on the uplink reference signal configuration information( para 274-275, 266-269 and Fig. 13, the UE1 transmitting SRS and CSI-RS on uplink resources based on configuration information received from the eNB), to enable the base station to send downlink reference signal configuration information to a second terminal( para 266-268 and Fig. 13, the eNB configuring resources for UE2 to receive  SRS/CSI-RS from  UE1), wherein the downlink reference signal configuration information comprises configuration information of a to-be-measured CSI-RS (para 273-275 eNB indicating/inform UE2 the  CSI-RS to be measured by the UE2).
Seo ‘203 does not explicitly teach, wherein the to-be-measured CSI-RS includes both a CSI-RS sent by the first terminal to the base station and a CSI-RS sent by the base station to the second terminal.
Lu ‘541 teaches, wherein the to-be-measured CSI-RS includes both a CSI-RS sent by the first terminal to the base station and a CSI-RS sent by the base station to the second terminal( see para 49, 52-53 and Fig. 4, the eNB transmitting configuration information that includes  first  pattern  for measuring CSI-RS transmitted from D2D 12 (first terminal ) and second pattern for measuring  CSI-RS transmitted from eNB).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo ‘203 by incorporating the method/apparatus of measuring/transmitting  CSR-RS as taught by Lu ‘541, since such modification would enable to know characteristics and parameters of channels between two 
Regarding claims 8 and 18, Seo ‘203 teaches, a reference signal transmission apparatus, wherein the apparatus is used for a second terminal( para 203, 279-280 and Figs. 12, 16, UE2), and the apparatus comprises: a receiver, configured to receive downlink reference signal configuration information from a base station( para 203, 279-280 and Figs. 12, 13, 16, UE2 receiving configuration information from eNB), wherein the downlink reference signal configuration information comprises configuration information of a to-be-measured channel state information  reference signal (CSI-RS) ( para 273-275 , UE2 receiving  resources information (configuration information) to be used for  receiving CSI-RS transmission),  a processor, configured to perform downlink measurement based on the downlink reference signal configuration information( para 273-275 and Fig. 13, the UE performing downlink measurement based on the configuration information ) ; and a transmitter, configured to report a measurement result to the base station( para 275-276 and Fig. 13, UE2 reporting measurement result of of the CSI-RS to the base station) .  
  
Seo ‘203 does not explicitly teach, wherein the to-be-measured CSI-RS includes both a CSI-RS sent by a first terminal to  the base station and a CSI-RS sent by  the base station to the second terminal.
 Lu ‘541 teaches, wherein the to-be-measured CSI-RS includes both a CSI-RS sent by a first terminal to  the base station and a CSI-RS sent by  the base station to the second terminal( 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo ‘203 by incorporating the method/apparatus of measuring/transmitting  CSR-RS as taught by Lu ‘541, since such modification would enable to know characteristics and parameters of channels between two communicating D2D user equipment and channels between the base station and the cellular user equipment for many reasons, e.g. for mode selection, scheduling, power control mechanisms, for minimizing intra-cell interference etc, as suggested by Lu ‘541(see para 6-7).
Regarding claims 9 and 19, the combination of Seo ‘203 and Lu ‘541 teaches wherein the performing, by the second terminal, downlink measurement based on the downlink reference signal configuration information comprises: separately performing, by the second terminal, the downlink measurement on the CSI-RS  sent by the first terminal and the CSI-RS  sent by the base station to the second terminal( see Lu ‘541,  para 49, 52-53 and Fig. 4,  the cellular UE 14 performing  measurement on first CSI-RS signal sent from UE12 and second CSI-RS signal sent from eNB 13).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474